Case 1:19-cv-00417-CG-N Document 13 Filed 07/08/20 Page 1 of 1              PageID #: 63




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 CHRISTOPHER WRIGHT,                         )
                                             )
        Petitioner,                          )
                                             )
 vs.                                         )   CIVIL ACTION 19-0417-CG-N
                                             )
 D. TONEY,                                   )
                                             )
                                             )
        Respondent.                          )

                                     JUDGMENT

       In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that Petitioner’s petition for writ of habeas corpus,

filed pursuant to 28 U.S.C., § 2241 is DISMISSED without prejudice pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute.

Petitioner is not entitled to a certificate of appealability and, therefore, is not

entitled to appeal in forma pauperis.

       DONE and ORDERED this 8th day of July, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
